Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments made to the claims and specification filed 08 November, 2021 are acknowledge and have overcome each and every objection and 112(b) rejection set forth in the previous action, therefore the prior rejections under 112 are accordingly withdrawn. In view of the cancellation of claims 13 and 14, the double patenting rejection has been withdrawn.
 Response to Arguments
Applicant's arguments filed 08 November, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that the combination of Charreron in view of Young would not teach “a dampening device fixedly attached to the ferrule”, Young teaches a damper (100) that is comprised of a retainer (102) and chicklet (104) which would teach the amended claim language. The retainer is rigidly mounted by a bolted connection with the disk (52) fixing the damper to the disk. The chicklet is the only portion of the damper that has a range of motion in reacting to the centrifugal forces but this does not mean that the damper of Young is not fixedly connected to the disk/ferrule.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “In another embodiment, with reference to figures 4b, 4c and 4e, the second ferrule 38 of the second module comprises axial extensions 381 forming a support so as to limit the tangential movements of the damping device 4 during operation. Advantageously, the head 41 of the damping device 4 comprises cutouts 410 configured to fit with the shape of the axial support extensions 381, so as to promote the limitation of tangential movements of the damping device 4 during operation.” (page 10, line 32 – page 11, line 3) as described in the specification. Element 41 indicated in figures 4b, 4c and 4e do not appear to have any cut outs. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the damping device comprises a head having cutouts configured to fit with a shape of the axial extensions so as to promote limitation of tangential movements of the damping device, in claim 15; a plurality of damping devices connected to one another and attached together to the fixing collar in the form of an angular sector, in claim 16 and by dependency claim 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 7-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,723,889 (Charreron), in view of U.S. Patent 5,820,346 (Young).


	Regarding claim 1, Charreron teaches a first rotor module (Fig. 1) comprising, a disk (element 6) centered on a turbomachine longitudinal axis, a first blade (element 1) being mounted on the external periphery of the disk (element 6) from which it extends, and further comprising an airfoil (element 1), a platform (element 3), a support (element 2) and a root (element 4) embedded in a recess (element 5) of the disk (element 6), 
a second rotor module (see annotated Fig. 8) connected to the first rotor module (by element 40), and comprising a second blade (see annotated Fig. 8) having a second length smaller than the first length (as shown in fig. 8), the second rotor module (element 3) further comprising: 
a drum (element 22) comprising a circumferential extension extending toward the platform (element 3) of the first blade (element 1);
drum, the ferrule being attached (attached through the bolt connection 17) to the circumferential extension of the drum (element 22);
	Charreron does not teach wherein a damping device fixedly attached to the second ferrule and including a radial external surface supported with friction against the internal surface of the platform of the first rotor module to couple the first rotor module and the second motor module for damping their respective vibrational movements.
Young teaches a damper which provides both blade to blade and blade to ground damping. The damper includes a retainer and a chicklet. The retainer is secured to a rotor disk by a bolt which extends through an opening in the disk and an opening in the retainer. The retainer includes support flanges which facilitate positioning retainer relative to the disk, and sidewalls (or guides) for limiting movement of the chicklet. The chicklet is movably positioned within the retainer, and movement of the chicklet is limited by sidewalls and a cross wall member of the retainer. The retainer positions the chicklet so that in operation, a contact surface of chicklet makes blade to blade contact with adjacent blades (abstract). 
Young further teaches a damping device (element 100, Fig. 3b) fixedly (fixed by bolt connection with retainer 102 that is a component of the dampening device 100) attached to the second ferrule (element 52, Fig. 2) and including a radial external surface supported with friction (“centrifugal 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Charreron with the teaching of Young to provide a damper that is attached to the second ferrule. Doing so, provides both blade to blade and blade to ground damping. 
Charreron further teaches to couple the first rotor module and the second motor module for damping their respective vibrational movements (since the structural limitation are met, it is presumed that the functional limitation is met).

    PNG
    media_image1.png
    558
    825
    media_image1.png
    Greyscale

Annotated Figure 8
Regarding claim 5, Charreron as modified above teaches the damping device (element 100 of Young) comprises bores (element 118, Fig. 3B of Young) designed to lighten the damping device (material is removed in creating bore 15).
Regarding claim 7, Charreron as modified above teaches wherein the ferrule (element 14) comprises axial extensions (element 13, fig. 1 and 2) forming a support so as to limit tangential movements of the damping device (as modified with Young, element 13 of Charreron would abut the additional added dampening device (element 100 of Young), providing a limit to tangential movement).
Regarding claim 8, Charreron as modified above teaches wherein the ferrule (element 14) comprises a fixing collar (element 15).
Regarding claim 9, Charreron as modified above teaches wherein the damping device (element 100 of Young) comprises an attachment foot (element 102 of Young, Fig. 2) connected to the fixing collar by a bolted connection (as modified, the damping device would be bolted to the second ferrule of Charreron) to the fixing collar.
Regarding claim 10, Charreron as modified above teaches further comprising an abutment (element 106, fig. 2 and 3a of Young) attached to the bolted connection (element 118 of Young) so as to limit the axial movements of the damping device during operation.
Regarding claim 11, Charreron as modified above teaches wherein the fixing collar (element 15) comprises an opening (element 15 contains an opening), the dampening device (element 100 of Young) comprising a lug (element 126) configured to cooperate with the opening (cooperates with element 118 of young and element 15 of Charreron) so as to attach the damping device (element 100) to the fixing collar.
Regarding claim 12, Charreron as modified above teaches wherein the first rotor module is a fan, and the second rotor module is a low-pressure compressor (Col. 4, Lines 33- 48).
Regarding claim 15, Charreron as modified above teaches the damping device comprises a head (element 110, Fig. 3A of Young or element 112, fig. 3A of Young) having cutouts (see annotated fig. 3A or element 124, fig. 3A of Young) configured to fit with a shape of the axial extensions so as to promote limitation of tangential movements of the damping device.


    PNG
    media_image2.png
    749
    569
    media_image2.png
    Greyscale

Annotated Figure 3A of Young
Regarding claim 16, Charreron as modified above teaches the assembly of claim 8.
Charreron as modified above does not teach a plurality of dampening devices connected to one another and attached together to the fixing collar in the form of an angular sector.

 Charreron as modified above teaches a damping devices (dampening device as taught by Young is placed in a damper chamber 22 formed by recess 28, as shown in fig. 1) 

Young further teaches the plurality of dampening devices connected to one another and attached together to the fixing collar in the form of an angular sector (Each dampening device 100 is connect to one another by element 52 (fig. 2) of Young providing blade to ground dampening but also connected to each other during operation by the contact with the platform of a section of a left blade and right blade since the damper provides blade to blade dampening).

Regarding claim 17, Charreron as modified above teaches wherein the plurality of damping devices constitutes a ring centered on the turbomachine longitudinal axis (in view of applicant’s specification, page 12, line 9, for the meaning of ring, “the set of damping devices 4 constitutes a ring 400”, as modified the ring is composed of a set of dampers 100 and flange 52 of Young).

2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,723,889 (Charreron), in view of U.S. Patent 5,820,346 (Young), in view of U.S. Patent 8,469,670 (Fulayter).

Regarding claim 2, Charreron as modified above teaches wherein the damping device comprises a head (element 112 of Young).
Charreron as modified does not teach the head comprising a sacrificial plate that comprises a coating defining the radial external surface.
Fulayter teaches a dampening device with a head (58a, Fig. 4) comprising a sacrificial plate (66a), said plate comprising an additional coating (Col. 3, Lines 48-57) defining the support surface (surface of 66a).
A quantity 66a of lubricating material can be positioned between the reinforcing member 44a and the blade 32a. The quantity 66a can be formed from a solid lubricant material or from any material having properties that enhance sliding movement between the arm 56a and the surface 62a. The blade 32a and the reinforcing member 44a can be movable relative to one another without compromising the stiffening provided by the reinforcing member 44a. The lubricant could be a wear coating on one or both of the reinforcing member 44a and the blade 32a.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Charreron with the teachings of Fulayter to provide a sacrificial plate on the head of the dampening device. Doing so, allows the blade and the dampening device to 
Regarding claim 3, Charreron as modified above teaches wherein the coating is of the dissipative type (Col.3 Lines 48-57, lubricating type of Fulayter).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,723,889 (Charreron), in view of U.S. Patent 5,820,346 (Young), in view of U.S. Patent 8,469,670 (Fulayter), in further view of U.S. Patent 5,205,713 (Szpunar).
Regarding claim 4, Charreron as modified above teaches the assembly for a turbomachine. 
Charreron as modified does not teach wherein the coating is of the viscoelastic type.
Szpunar teaches visco-elastic material could be added to the damper surfaces to provide additional damping (Col. 4, Lines 49-55).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Charreron with visco-elastic material applied to the dampening device at the sacrificial plate. Doing so, provides additional damping.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,723,889 (Charreron), in view of U.S. Patent 5,820,346 (Young), in view of U.S. Patent 9,371,742 (Belmonte).
Regarding claim 6, Charreron as modified above teaches the assembly of claim 1.
Charreron does not teach wherein the damping device comprises inserts.
	Belmonte teaches in order to limit machining, balance weights (23) are formed at the radial inner ends of the rims (22). (Col. 3, Lines 31-39)
It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Charreron with metallic weights to the dampening device. Doing so, provides a simply method to balance the weight of the dampening device(s) across the disk to minimize vibrations caused by weight imbalances around the disk.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381. The examiner can normally be reached Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745